United States Court of Appeals,

                           Eleventh Circuit.

                        Nos. 94-9199, 94-9227.

   FLINT ELECTRIC MEMBERSHIP CORPORATION, Plaintiff-Appellee,

                                  v.

  Bobby WHITWORTH, Individually and in his official capacity as
Department of Corrections Commissioner, Clyde Stovall, Individually
and in his official capacity as Assistant Commissioner of
Department of Corrections, Defendants-Appellants,

                   Georgia Power Company, Defendant.

  PATAULA ELECTRIC MEMBERSHIP CORPORATION, Plaintiff-Appellee,

                                  v.

  Bobby WHITWORTH, Individually and in his official capacity as
Department of Corrections Commissioner, Clyde Stovall, Individually
and in his official capacity as Assistant Commissioner of
Department   of   Corrections,   David  C.   Evans,   Individually,
Defendants-Appellants,

                   Georgia Power Company, Defendant.

                            March 19, 1996.

Appeals from the United States District Court for the Northern
District of Georgia (No. 1:90-CV-1550-HTW); Horace T. Ward, Senior
District Judge.

Before BARKETT, Circuit Judge, and HENDERSON and CLARK, Senior
Circuit Judges.
                       CORRECTED OPINION

     PER CURIAM:

     Our earlier opinion, reported at 68 F.3d 1309, is hereby

modified by withdrawing the third sentence of the first full

paragraph on page 1313, which states "It has also become evident,

in light of McKinney, that the EMCs' procedural due process claims

are not ripe for review[,]" and substituting in its place the

following:

     It has also become evident, in light of McKinney, that the
     EMCs failed to state a procedural due process claim.

     The judgment of the court and the remainder of the opinion are

unchanged and remain in full force and effect.